DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Machinery brakes, claim 1, line 7;
At least one balustrade contact, claim 6, lines 2-3;
A second input, claim 7, line 2;
An ascending car overspeed protection contact, claim 8, lines 2-3;
A safety light curtain, claim 9, line 2;
An obstacle, claim 9, line 3; and
At least one pressure sensor, claim 10, line 2
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "212" and "302" have both been used to designate the safety gear in figure 3.  

	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol (US 20130118836 A1, Applicant’s cited prior art) in view of Monzon et al. (US 7650969 B2) and further in view of Rebillard et al. (US 6173813 B1). 
	Regarding claim 1, Rossignol teaches:
An elevator system comprising: 
	an elevator car (cage 20, figure 1) configured to move in an elevator shaft (shaft, col. 4, line 66); 	a first safety circuit (line 41, figure 1); 
	a main safety controller (safety controller 3, figure 1) including a main safety output (switch 35, figure 1) and a secondary safety output (switch 28, figure 1), wherein the main safety output (35) is configured to selectively electrically stop the elevator car by disconnecting a power supply (power supply 33, figure 1) to machinery brakes (drive brake 31, figure 1) of the elevator car based on the first safety circuit (41) to cause the machinery brakes to engage and stop the elevator car (paragraph [0029], “The current feed from the power supply 33 to the motor, to an elevator brake 31, or to a cage brake 21 can be interrupted by these switches 37, 38 or 35, 36 or 28, 29. This on the one hand produces switching off of the motor 32 or engagement of the drive brake 31 or of the cage brake.” Lines 4-8); 
	a stopping device (cage brake 21, figure 1) arranged within the elevator car; and 

	Rossignol does not explicitly teach:
the stopping device including a solenoid, an engagement mechanism and a safety gear, and
instructing the solenoid to cause the engagement mechanism of the stopping device to move to a position enabling contact with a triggering device located at a fixed position in the elevator shaft to cause the triggering device to activate the safety gear.
	However, Monzon et al. teach:
a stopping device (safety brakes 42 and linkage 70, figure 4) including an engagement mechanism (linkage 70, figure 4) and a safety gear (safety brakes 42, figure 4) and a triggering device (safety device 50, figure 2) located at a fixed position in the elevator shaft (“supported in a fixed location in an elevator hoistway” claim 1) to cause the triggering device to activate the safety gear (linkage 70 contacts triggering member 56 of the safety device 50 to activate safety brakes 42).

	Monzon et al. do not teach:
a solenoid as part of the stopping device.
	However, Rebillard et al. teach:
An elevator system with a controller and safety circuit, and
A stopping device (braking assembly 16, figure 4) including a solenoid (solenoid 20, figure 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a solenoid as taught by Rebillard et al. with the elevator system of Rossignol and Monzon et al. to hold the linkage 70 of Monzon et al. in a disengaged position except when necessary as determined by the controller of Rossignol to prevent unintentional stopping of the elevator car. 
	Regarding claim 8, Rebillard et al. further teach:
wherein the at least one safety contact comprises an ascending car overspeed protection contact (over-speed detection module 34, figure 1) configured to trigger in response to a speed of the elevator car exceeding a limit (see col. 3, lines 24-31, “The over-speed detection module 34 compares the absolute value of the calculated car velocity to a velocity threshold. If the absolute value of the calculated car velocity exceeds the velocity threshold, over-speed detection module 34 generates an over-speed signal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an over-speed detection module as taught by Rebillard et al. with the elevator system of Rossignol and Monzon et al. to signal the control system to initiate braking of the elevator car in an overspeed condition for safety of the passengers.
	Regarding claim 11, Rossignol further teaches:
wherein the first safety circuit comprises a plurality of switches (sensors 45, 46, figure 1) configured to trigger based on a position of one or more of car doors, landing doors and the elevator car (paragraph [0025], “Third and fourth sensors 45, 46 are provided, which each monitor the opening state of an associated shaft door 44.” Lines 1-2).  
	Regarding claim 12, Rossignol further teaches:
wherein the plurality of switches associated with the first safety circuit are configured to monitor different elements of the elevator system than the at least one safety contact (see Rossignol paragraph [0022], “further sensors are connectible with the safety controllers 2, 3. Such sensors can be designed, for example, for the purpose of realizing a limit switch at the travel path end, monitoring of cable slackness or further safety-relevant functions of the elevator 10.”).
	Regarding claim 13, Monzon et al. further teach:
a speed limiting rope (governor rope 32, figure 4) configured to move together with the elevator car, wherein the safety gear is configured to activate and tighten to a guide rail (guide rail 26, figure 4) in response to the speed limiting rope being inhibited from moving together with the elevator car when the engagement mechanism (linkage 70, 
	It would have been obvious to one of ordinary skill in the art to utilize a governor rope as taught by Monzon et al. to prevent the car from exceeding a selected maximum speed. When the elevator car overspeeds, the governor device exerts a braking force on the governor sheave and the governor rope engages the safety brakes 42. The benefit is to protect passengers of the car in an overspeed condition.

	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol (US 20130118836 A1, Applicant’s cited prior art) in view of Monzon et al. (US 7650969 B2), in view of Rebillard et al. (US 6173813 B1) as applied to claim 1 above, and further in view of De Coi et al. (US 8820482 B2).
	Regarding claim 3, Rossignol, Monzon et al., and Rebillard et al. teach:
The elevator system of claim 1.
	Rossignol, Monzon et al., and Rebillard et al. do not teach:
A first input connected to the controller for testing the solenoid.
	However, De Coi et al. teach:
wherein the main safety controller (lift control system 100, De Coi et al.) comprises a first input (upper left input/output interface, De Coi et al.) wherein the main safety controller is configured to test an operation of the solenoid by switching off the secondary safety output (communication link 103, De Coi et al.) and determining whether feedback information is received from the solenoid at the first input (“The lift control system 100 can also communicate with other appliances of the elevator via input/output interfaces 101. In addition, the lift control system 100 is connected to the motor regulation system 102, which in turn is connected into the drive circuit N for controlling the motor M. The lift 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate input/output interfaces and display apparatus as taught by De Coi et al. with the elevator system taught by Rossignol, Rebillard et al., and Monzon et al. to test the assorted safety devices connected to the main controller, including the solenoid that initiates braking of the elevator car. The control system of Rossignol is designed to allow a multitude of sensors to connect to the safety controllers for safety-relevant purposes (paragraph [0022], “further sensors are connectible with the safety controllers 2, 3. Such sensors can be designed, for example, for the purpose of realizing a limit switch at the travel path end, monitoring of cable slackness or further safety-relevant functions of the elevator 10.”). It would have been obvious to one of ordinary skill in the art to connect the solenoid to the controller for testing its operation and ensuring proper working order for safety of the passengers.
	Regarding claim 4, Rossignol, Monzon et al., Rebillard et al., and De Coi et al. further teach:
wherein the main safety controller (100, De Coi et al.) is configured to test the operation of the solenoid (solenoid 20, Rebillard et al.) at each stop of the elevator car (the control system of De Coi et al. is designed to receive data of the safety apparatus connected through the I/O interfaces).
	Regarding claim 5, Rossignol, Monzon et al., Rebillard et al., and De Coi et al. further teach:
wherein the main safety controller (100, De Coi et al.) is configured to test the operation of the12 solenoid (solenoid 20, Rebillard et al.) when testing the operation of the machinery brakes of the elevator car (the control system of De Coi et al. is designed to receive data of the safety apparatus connected through the I/O interfaces and could thus test both the solenoid and machinery brakes).  
	

	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol (US 20130118836 A1, Applicant’s cited prior art) in view of Monzon et al. (US 7650969 B2), in view of Rebillard et al. (US 6173813 B1) as applied to claim 1 above, and further in view of Kramer (US 20180186600 A1).
	Regarding claim 6, Rossignol, Monzon et al., and Rebillard et al. teach:
The elevator system of claim 1.
	The combination of Rossignol, Monzon et al., and Rebillard et al. does not teach:
at least one balustrade contact. 
	However, Kramer teaches:
wherein the at least one safety contact is associated with at least one balustrade contact (switch 67, figure 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a balustrade contact as taught by Kramer in the elevator system of Rossignol, Monzon et al., and Rebillard et al. in order to ensure safety of maintenance workers on top of the elevator car. The switch (balustrade contact) of Kramer is designed to initiate braking of the elevator car when the railing (balustrade) is moved into position for maintenance or inspection by maintenance personnel.
	Regarding claim 7, the combination of Rossignol, Monzon et al., and Rebillard et al., and Kramer further teaches:
wherein main safety controller comprises a second input connected to the least one balustrade contact (Kramer, switch 67), wherein the main safety controller (safety controller 3, Rossignol) is configured to receive a signal at the second input when the at least one balustrade contact is triggered (see Rossignol paragraph [0022], “further sensors are connectible with the safety controllers 2, 3. Such sensors can be 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the balustrade contact of Kramer to the safety controller of Rossignol to initiate stopping of the elevator car and safety braking during maintenance and inspection. The controller of Rossignol is designed to receive input from a variety of safety sensors in the elevator system.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rossignol (US 20130118836 A1, Applicant’s cited prior art) in view of Monzon et al. (US 7650969 B2), in view of Rebillard et al. (US 6173813 B1) as applied to claim 1 above, and further in view of Shibata et al. (US 20190077633 A1).
	Regarding claim 9, Rossignol, Monzon et al., and Rebillard et al. teach:
The elevator system of claim 1.
	The combination of Rossignol, Monzon et al., and Rebillard et al. does not teach:
A safety light curtain.
	However, Shibata et al. teach:
wherein the at least one safety contact comprises a safety light curtain (in-pit presence detection unit 8, figure 1, “in-pit presence detection unit 8… may be constructed of any sensors including an infrared sensor, a light curtain…” paragraph [0054], lines 4-7) configured to be triggered when detecting an obstacle under the elevator car.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the safety light curtain as taught by Haapaniemi et al. with the elevator .

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rossignol (US 20130118836 A1, Applicant’s cited prior art) in view of Monzon et al. (US 7650969 B2), in view of Rebillard et al. (US 6173813 B1) as applied to claim 1 above, and further in view of Haapaniemi et al. (US 20160325964 A1).
	Regarding claim 10, Rossignol, Monzon et al., and Rebillard et al. teach:
The elevator system of claim 1.
	The combination of Rossignol, Monzon et al., and Rebillard et al. does not teach:
A pressure sensor.
	However, Haapaniemi et al. teach:
wherein the at least one safety contact comprises at least one pressure sensor (supervision switch 9, figure 1) on the roof of the elevator car (elevator car 1, figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the supervision switch (pressure sensor) as taught by Haapaniemi et al. with the elevator system of Rossignol, Monzon et al., and Rebillard et al. in order to prevent movement of the elevator car when there is a maintenance worker on the roof. 

Response to Arguments
	Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive. 
	At the bottom of page 10 through page 12 of the Remarks Applicant argues that De Coi does not disclose two safety circuits one that electrically stops the elevator car 
	On page 13 of the Remarks, Applicant argues that Monzon discloses a safety device 50 attached to an elevator car that causes a linkage 70 to move to cause a braking member 74 to engage a guide rail 26. Examiner respectfully disagrees. As noted in the rejection above, Monzon explicitly discloses that the safety device 50 is mounted in the hoistway. The linkage 70 contacts triggering member 56 to engage safety brakes 42 with the guide rail.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/M.M.L./Examiner, Art Unit 3654